Case 9:19-bk-11573-MB    Doc 640 Filed 12/17/19 Entered 12/17/19 15:21:08          Desc
                          Main Document     Page 1 of 6



1 ERIC P. ISRAEL (State Bar No. 132426)
  eisrael@DanningGill.com
2 JOHN N. TEDFORD,IV (State Bar No. 205537)
  jtedford@DanningGill.com
3 AARON E. DE LEEST (State Bar No. 216832)
  adeleest@DanningGill.com
4 DAMNING, GILL,ISRAEL & KRASNOFF,LLP
   1901 Avenue of the Stars, Suite 450
5 Los Angeles, California 90067-6006
  Telephone:(310)277-0077
6 Facsimile:(310)277-5735

7 Attorneys for Michael A. McConnell,
  Chapter 11 Trustee
8

9                         UNITED STATES BANKRUPTCY COURT

10                         CENTRAL DISTRICT OF CALIFORNIA

11                                 NORTHERN DIVISION

12

13                                            Case No. 9:19-bk-11573-MB

14                                            Chapter 11

15                                           NOTICE OF FINAL HEARING ON
                                             TRUSTEE'S MOTION FOR AN ORDER:
16                                          (1)AUTHORIZING THE TRUSTEE TO
                                             OBTAIN FINANCING ON THE SAME
17                                           TERMS PREVIOUSLY AUTHORIZED IN
                                             THE COURT'S FINAL ORDER SUBJECT
18                                           TO CERTAIN MODIFICATIONS;(2)
                                             AUTHORIZING CONTINUED USE OF
19                                           CASH COLLATERAL;(3)SCHEDULING
                                             A FINAL HEARING; AND (4)
20                                           GRANTING RELATED RELIEF

21                                            Date:    January 10, 2020
                                              Time:    10:30 a.m.
22                                            Place:   Courtroom 201
                                                       1415 State Street
23                                                     Santa Barbara, California

24

25

26

27

28
     1570386.1 26932
Case 9:19-bk-11573-MB           Doc 640 Filed 12/17/19 Entered 12/17/19 15:21:08            Desc
                                 Main Document     Page 2 of 6



 1              PLEASE TAKE NOTICE that the Court has set a final hearing on the Trustee's Motionfor

 2 an Order:(1) Authorizing the Trustee to Obtain Financing on the Same Terms Previously

 3 Authorized in the Court's Final Order Subject to Certain Modifications;(2)Authorizing Continued

 4 Use ofCash Collateral;(3) Scheduling a Final Hearing; and(4) Granting Related Relief(docket

 5 no. 621)(the "Motion") on January 10, 2020, at 10:30 a.m., in Courtroom "201" ofthe United

 6 States Bankruptcy Court for the Central District of California, Northern Division, located at 1415

 7 State Street, Santa Barbara, California.

 8

 9 DATED: December 17, 2020                     DAMNING,GILL,ISRAEL & KRASNOFF,LLP

10

11
                                                By:
12                                                    AARON E. DE LEEST
                                                      Attorneys for Michael A. McConnell,
13                                                    Chapter 11 Trustee
14

15 ~,

16

1 7''

l~

19

20

21

22

23

24

25

2C '.

27

28

        1570386.1 26932                                Fa
      Case 9:19-bk-11573-MB                    Doc 640 Filed 12/17/19 Entered 12/17/19 15:21:08                                       Desc
                                                Main Document     Page 3 of 6
                                     PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF FINAL HEARING ON TRUSTEE'S
MOTION FOR AN ORDER:(1) AUTHORIZING THE TRUSTEE TO OBTAIN FINANCING ON THE SAME TERMS
PREVIOUSLY AUTHORIZED IN THE COURT'S FINAL ORDER SUBJECT TO CERTAIN MODIFICATIONS;(2)
AUTHORIZING CONTINUED USE OF CASH COLLATERAL;(3) SCHEDULING A FINAL HEARING; AND U
GRANTING RELATED RELIEF will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On December 17, 2019 ,
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On December 17, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                       D Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December 17, 2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                       ❑ Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  December 17, 2019                        Beverly Lew                                                        ,Q►-       Cr~""`~
  Date                                     Printed Name                                          Signature           U




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                    Doc 640 Filed 12/17/19 Entered 12/17/19 15:21:08                                      Desc
                                                Main Document     Page 4 of 6
                                              ADDITIONAL SERVICE INFORMATION (if needed):


1. SERV~ll BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"

William C Beall on behalf of Creditor GLR, LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish &Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central Coast
AIex.Fisch@doj.ca.gov

Don Fisher on behalf of Interested Party Interested Party
dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO, LLC
kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.
Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company
b.holman@musickpeeler.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney banning, Gill, Israel &Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Authur McConnell (TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor GIT, Inc.
razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.
akatz@lockelord.com
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                    Doc 640 Filed 12/17/19 Entered 12/17/19 15:21:08                                      Desc
                                                Main Document     Page 5 of 6

John C Keith on behalf of Creditor California State Lands Commission
john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jkim@friedmanspring.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com

Michael Authur McConnell (TR)
Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party
becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas &Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
mitchell.rishe@doj.ca.gov

Sonia Singh on behalf of Trustee Michael Authur McConnell (TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of Santa Barbara,
California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com

John N Tedford, IV on behalf of Trustee Michael Authur McConnell (TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF
bankruptcy@co.kern.ca.us
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

tune 20 2                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                    Doc 640 Filed 12/17/19 Entered 12/17/19 15:21:08                                      Desc
                                                Main Document     Page 6 of 6

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector
bankruptcy@co.kern.ca.us

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Fred Whitaker on behalf of Interested Party Eller Family Trust
Ishertzer@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF
wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFlnbox@epigsystems.com

Aaron E de Leest on behalf of Trustee Michael Authur McConnell (TR)
adeleest@DanningGill.com, danninggill(u~gmail.com;adeleestCc~ecf.inforuptcy.com

2. SERVED BY UNITED STATES MAIL

Debtor                                          Debtor                                             Brian Fittipaldi, Esq.
HVI Cat Canyon, Inc.                            HVI Cat Canyon,lnc.                                Office of the United States Trustee
c/o Capitol Corporate Services, Inc             630 Fifth Avenue, Suite 2410                       1415 State Street, Ste 148
36 S. 18th Avenue, Suite D                      New York, NY 10111                                 Santa Barbara, CA 93101-2511
Brighton, CO 80601

Leon J. Page, County Counsel                     Margo A. Raison, County Counsel                    Kern County Treasurer Tax Collector
Office of the Orange County Counsel              Kern County Counsel                                1 115 Truxtun Avenue, 2"d Floor
10 Civic Center Piaza                            1 115 Truxtun Ave, 4th Floor                       Bakersfield, CA 93301-4639
Suite 407                                        Bakersfield, CA 93301-4617
Santa Ana, CA 92702

Atty. for California Asphalt Production,         California State Controller Tax                   Northern California Collection Service,
Inc. and GTL1, LLC                               Administration Section                            Inc.
Susan M. Whalen, Esq.                            Richard J. Chivaro, Chief Counsel for             Steven D. Cribb, In-House Counsel
The Law Offices of Susan M. Whalen               California State Controller                       Lawrence H. Cassidy, Agent for Service
2806 Alta Street, PO Box 938                     300 Capitol Mall, Suite 1850                      of Process
Los Olivos, CA 93441                             Sacramento, CA 95814                              700 Leisure Lane
                                                                                                   Sacramento, CA 95815

The Honorable Martin R. Barash
U.S. Bankruptcy Court
21041 Burbank Blvd., Suite 342
Woodland Hills, CA 91367




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
